DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  The last indented clause appears to have an error.  Examiner cannot discern a logically consistent meaning of the last phrase, “configured between ...”, in context: “... wherein said at least one detector assembly further comprises a plurality of x-ray detectors and a plurality of detector collimation channels, configured between at least one of said plurality of collimation channels.”  Based on comparison with the parent case claims (filed 2/12/21), Examiner suspects some language was inadvertently omitted here, and has interpreted and suggests amending the claims accordingly, as shown below.
Appropriate correction is required.
Examiner has interpreted and suggests amending the claims as follows, with additions underlined, deletions double-bracketed or struck through, and all changes in boldface: 

 
15. A wellbore inspection method comprising:
generating an electron beam with an electron accelerator, wherein the electron accelerator is configured to generate an electron beam of between 5 MeV - 40 MeV and fit down a wellbore;
producing a cone of X-rays from said electron beam with a rotating collimator assembly; and
collecting backscattered X-rays with at least one detector assembly wherein said at least one detector assembly further comprises a plurality of x-ray detectors and a plurality of detector collimation channels, wherein each x-ray detector of said plurality of X-ray detectors is configured between at least one of said plurality of collimation channels.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (2015/0168579) in view of Teague et al. (2018/0188411).
Regarding claim 1, Perkins discloses a wellbore inspection system comprising:
an electron accelerator (1301; see paragraphs 44 and 36) to generate X-rays (as part of item 1300; see paragraphs 44 and 36), said electron accelerator further comprising:
a housing (918; see paragraph 49);
an RF accelerating cavity (envelope in proximity to coil; see paragraph 43);
an electron gun (active cathode; see paragraph 36); and
... a vacuum in the RF accelerating cavity (see paragraph 45), wherein the electron accelerator is configured to fit down a borehole (see paragraphs 49-50);
... ; and
at least one detector assembly (items 930; see figure 9; and paragraph 48) configured to collect backscattered X-rays, the at least one detector assembly comprising a plurality (two; supra) of longitudinally arranged (see figure 9) X-ray detectors (see paragraph 48).
Perkins does not disclose the highlighted limitations:
vacuum equipment for drawing a vacuum in the RF accelerating cavity, wherein the electron accelerator is configured to fit down a borehole;
a rotating beam collimator assembly configured to produce a cone of X-rays.

Examiner takes official notice that it is well-known and common knowledge to incorporate vacuum equipment for drawing a vacuum.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Perkins to incorporate vacuum equipment for drawing a vacuum, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 
Teague et al. disclose a rotating beam collimator assembly (assembly of figure 5; see paragraphs 37 and 41) configured to produce a cone of X-rays.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Perkins to incorporate a rotating beam collimator assembly configured to produce a cone of X-rays, similarly to the invention of Teague et al., in order to provide flexibility in the type of x-ray beam provided, as suggested by Teague et al. (see paragraphs 37 and 41).

Regarding claim 6, this combination of references further teaches the wellbore inspection system of claim 1 further comprising:
an assembly (926 of Perkins; see paragraphs 49-50; and figure 9) configured to move said electron accelerator, said rotating collimator assembly, and said at least one detector assembly through a wellbore.
Regarding claim 7, this combination of references further teaches the wellbore inspection system of claim 1 further comprising:
a computer system (934 of Perkins; see paragraph 51) configured to receive data from said detector and generate an image of a wellbore.
Claim(s) 2, 5, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (2015/0168579) in view of Teague et al. (2018/0188411), further in view of Simon et al. (2018/0003854).
Regarding claims 2 and 5, see the foregoing rejections of claim 1, for limitations recited therein.

Regarding claim 2, this combination of references does not teach the highlighted limitations:
The wellbore inspection system of claim 1 further comprising:
a diagnostic area.

Simon et al. disclose a diagnostic area (portion redirecting photons for reference signal; see paragraph 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to incorporate a diagnostic area, similarly to the invention of Simon et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 5, this combination of references further teaches the wellbore inspection system of claim 1 wherein said at least one detector assembly further comprises:
a plurality of longitudinally arranged (see figure 9 of Perkins) X-ray detectors (see paragraph 48 of Perkins) ... .
This combination of references does not teach the highlighted limitations:
a plurality of longitudinally arranged X-ray detectors configured between a plurality of collimation channels.

Simon et al. disclose a collimation channel (90; see paragraph 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to incorporate plural collimation channels such as that of Simon et al., so the electron beam may be conditioned as needed, as suggested by Simon et al. (see paragraph 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the X-ray detectors were  configured between the plurality of collimation channels, because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

Regarding claim 8, Perkins discloses a wellbore inspection apparatus comprising:
an electron accelerator (1301; see paragraphs 44 and 36) to generate X-rays (as part of item 1300; see paragraphs 44 and 36);
... ;
at least one detector assembly (items 930; see figure 9; and paragraph 48) configured to collect backscattered X-rays; and
... .

Perkins does not disclose the highlighted limitations:
a rotating collimator assembly configured to produce a cone of X-rays;
at least one detector assembly configured to collect backscattered X-rays; and
a diagnostic area.

Teague et al. disclose a rotating collimator assembly (assembly of figure 5; see paragraphs 37 and 41) configured to produce a cone of X-rays.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Perkins to incorporate a rotating collimator assembly configured to produce a cone of X-rays, similarly to the invention of Teague et al., in order to provide flexibility in the type of x-ray beam provided, as suggested by Teague et al. (see paragraphs 37 and 41).
Simon et al. disclose a diagnostic area (portion redirecting photons for reference signal; see paragraph 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to incorporate a diagnostic area, similarly to the invention of Simon et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 9, this combination of references further teaches the apparatus of claim 8 wherein said electron accelerator further comprises:
an RF accelerating cavity (envelope in proximity to coil; see paragraph 43); and
an electron gun (active cathode; see paragraph 36).
Regarding claim 10, this combination of references further teaches the apparatus of claim 8 wherein said rotating collimator assembly further comprises:
a rotating magnet (644 of Perkins; paragraph 39; rotating due to modification in view of Teague);
an X-ray target (1114, 1214, and/or 1314; of Perkins; see paragraph 45); and
... .
Perkins does not disclose a beam collimator.
Simon et al. disclose a beam collimator (90; see paragraph 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to incorporate a beam collimator such as that of Simon et al., so the electron beam may be conditioned as needed, as suggested by Simon et al. (see paragraph 40).

Regarding claim 11, this combination of references does not teach the highlighted limitations:
wherein said beam collimator further comprises a pencil beam collimator.
Examiner takes official notice that it is well-known and common knowledge to use a pencil beam collimator as a beam collimator.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that said beam collimator further comprises a pencil beam collimator, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 12-14, see the foregoing rejections of claims 5-7, respectively.




Claim(s) 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (2015/0168579) in view of Teague et al. (2018/0188411), further in view of Simon et al. (2018/0003854), further in view of Savery et al. (2018/0187512).

Regarding claim 15, Perkins discloses a wellbore inspection method comprising:
generating an electron beam with an electron accelerator (1301; see paragraphs 44 and 36), wherein the electron accelerator is configured to ... fit down a wellbore (see paragraphs 49-50);
... ; and
collecting backscattered X-rays with at least one detector assembly (items 930; see figure 9; and paragraph 48) wherein said at least one detector assembly further comprises a plurality (two; supra) of x-ray detectors (see paragraph 48) and ... .

Regarding claim 15, Perkins does not disclose the highlighted limitations:
A wellbore inspection method comprising:
generating an electron beam with an electron accelerator, wherein the electron accelerator is configured to generate an electron beam of between 5 MeV - 40 MeV and fit down a wellbore;
producing a cone of X-rays from said electron beam with a rotating collimator assembly; and
collecting backscattered X-rays with at least one detector assembly wherein said at least one detector assembly further comprises a plurality of x-ray detectors and a plurality of detector collimation channels, wherein each x-ray detector of said plurality of X-ray detectors is configured between at least one of said plurality of collimation channels.

Teague et al. disclose producing a cone of X-rays from an electron beam with a rotating collimator assembly (assembly of figure 5; see paragraphs 37 and 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Perkins to incorporate producing a cone of X-rays from said electron beam with a rotating collimator assembly, similarly to the invention of Teague et al., in order to provide flexibility in the type of x-ray beam provided, as suggested by Teague et al. (see paragraphs 37 and 41).

Simon et al. disclose a detector collimation channel (90; see paragraph 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to incorporate plural detector collimation channels such as that of Simon et al., so the electron beam may be conditioned as needed, as suggested by Simon et al. (see paragraph 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that each of the X-ray detectors were configured between at least one of the plurality of collimation channels, because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Savery et al. disclose an electron accelerator being configured to generate an electron beam of between 5 MeV - 40 MeV (see paragraph 34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the electron accelerator were configured to generate an electron beam of between 5 MeV - 40 MeV, similarly to the invention of Savery et al., because such a range of energies is suitable for x-ray generation, as suggested by Savery et al. (see paragraph 34; generating Bremsstrahlung radiation implies suitability for x-ray generation).

Regarding claim 17, see the foregoing rejection of claim 10.
Regarding claim 18, see the foregoing rejection of claim 5.
Regarding claim 19, this combination of references further teaches the wellbore inspection method of claim 15 further comprising:
positioning said electron accelerator, said rotating collimator assembly, and said at least one detector assembly in a wellbore with a positioning assembly (926 of Perkins; see paragraphs 49-50; and figure 9).

Regarding claim 20, this combination of references further teaches the wellbore inspection method of claim 15 further comprising:
analyzing said collected backscattered X-rays with a computer system (934 of Perkins; paragraph 51);
creating an image of a wellbore according to said analysis with said computer system (see paragraph 51); and
... .

This combination of references does not teach the highlighted limitations:
identifying defects in said wellbore with a computer system.

Examiner takes official notice that it is well-known and common knowledge to inspect a wellbore for defects using an image of said wellbore.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to include identifying defects in said wellbore with a computer system, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 


Allowable Subject Matter
Claims 3-4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "said diagnostic area ... comprises: ... one reference insert; an energy measuring unit; and a current measuring unit", in combination with the remaining claim elements as set forth in claim 3, and claim 4 depending therefrom.
The prior art does not disclose or suggest, "measuring beam energy and current after the electron beam passes through a reference insert", in combination with the remaining claim elements as set forth in claim 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852